Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation "the same side of the strip" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by COTTON et a. (Pub No. US 2016/0253031 A1; hereinafter Cotton).

Regarding Claim 1, Cotton teaches a multibend sensor (Sensor in Fig. 1-Fig. 6; See [0029]-[0070]), comprising: 
a reference strip (L2 in Fig. 6 and Fig. below; See [0055]-[0060]), wherein the reference strip has placed thereon a first plurality of electrodes (L2 comprises plurality of electrodes 12 in Fig. 6 and Fig. below; See [0055]-[0060]), wherein each of the first plurality of electrodes transmits a signal (electrodes 12 transmit signal to 30 in Fig. 5 and Fig. below; See [0055]-[0060]), wherein the reference strip is adapted to flexibly move in at least one dimension (L2 is flexible to move and bend in lateral dimension; See [0055]-[0060]); 
a sliding strip (L3 in Fig. 6 and Fig. below; See [0055]-[0060]), wherein the sliding strip has placed thereon a second plurality of electrodes (L3 has modifier 20 and 20 is interpreted as electrodes in Fig. 5 and Fig. below; See [0055]-[0060]), wherein the sliding strip is secured to a portion of the reference strip (L3 is secured n portion of L2 by layer 7 in Fig. 6 and Fig. below; See [0055]-[0060]), wherein the sliding strip is adapted to flexibly move in at least one dimension in the same direction as the reference strip when the reference strip moves (L2 and L3 are flexible to bend and move laterally in fig. 6 and Fig. below; See [0055]-[0060]); 
circuitry (30 and 32 in Fig. 5 and Fig. below; See [0055]-[0065]) operably connected to the first plurality of electrodes and the second plurality of electrodes (30/32 are connected to electrodes 12 and 20 in Fig. 5 and Fig. 6 and Fig. below; See [0055]-[0065]), wherein measurements determined from the first plurality of electrodes and the second plurality of electrodes are used to determine information regarding the bends of the multibend sensor (See [0060]-[0065]); and 
a finger (See Finger 6 in Fig. 5 and Fig. below; See [0057]-[0060]) operably connected to the at least one of the reference strip or the sliding strip (finger 6 connects sliding strip L3 in Fig. 6 and Fig. below; See [0057]-[0060]), wherein the finger extends in the direction of the at least other of the reference strip or the sliding strip (finger 6 extends in area 4 in lateral direction of reference strip L2 and sliding strip L3 in Fig. 6 and Fig. below; See [0057]-[0060]), wherein movement of the reference strip with respect to the sliding strip is translated through the finger (when finger touches it bends/moves the strips L2 and L3 and this movement is translated through finger 6 in Fig. 6 and Fig. below; See [0057]-[0065]).  

    PNG
    media_image1.png
    812
    901
    media_image1.png
    Greyscale

Regarding Claim 2, Cotton teaches the multibend sensor of claim 1, further comprising a cutout region formed (cutout region in area 4 in Fig. 7 and Fig. below; See [0072]-[0074]) within the at least one of the reference strip or the sliding strip to which the finger is connected (L3/L2 is connected to cut out region in Fig. 7 and Fig. below; See [0072]-[0074]).  

    PNG
    media_image2.png
    549
    755
    media_image2.png
    Greyscale


Regarding Claim 3, Cotton teaches the multibend sensor of claim 1, wherein the finger comprises a leg and a foot (See the leg and foot of finger 6 in Fig. 7 and Fig. below; See [0072]-[0074]) that extends in a different direction than that which the leg extends (leg extends in horizontal direction as leg touches area 4 of strip L3 and foot extends in vertical direction as foot doesn’t tough area 4 in Fig. 7 and Fig. below; See [0072]-[0074]).  

    PNG
    media_image3.png
    594
    876
    media_image3.png
    Greyscale


Regarding Claim 4, Cotton teaches the multibend sensor of claim 3, wherein the foot is curved (See the curved foot in Fig. 7 and Fig. below; See [0072]-[0074]).  

    PNG
    media_image4.png
    594
    876
    media_image4.png
    Greyscale


Regarding Claim 5, Cotton teaches the multibend sensor of claim 3, wherein the finger further comprises a lip (See the lip in Fig. 7 and Fig. below; See [0072]-[0074]) extending from a distal end of the foot (See the lip extends from distal end of foot in Fig. 7 and Fig. below; See [0072]-[0074]).  

    PNG
    media_image5.png
    594
    876
    media_image5.png
    Greyscale


Regarding Claim 8, Cotton teaches the multibend sensor of claim 1, wherein the portion of the reference strip to which the sliding strip is secured is a distal end of the reference strip (in Fig. 3B, L3 is secured at distal end of L2; See [0044]-[0045]).  
Regarding Claim 9, Cotton teaches the multibend sensor of claim 1, wherein measurements determined from the first plurality of electrodes and the second plurality of electrodes are analyzed by determining arcs (arc is interpreted as flex or bend; See [0056]-[0060) formed during movement of the reference strip and the sliding strip (See [0029]).  
Regarding Claim 10, Cotton teaches the multibend sensor of claim 1, wherein measurements determined from the first plurality of electrodes and the second plurality of electrodes are analyzed by determining linear segments (See linear segments by dotted line A-A and B-B in Fig. 2) formed during movement of the reference strip and the sliding strip (See [0043]).  
Regarding Claim 11, Cotton teaches a sensor (Sensor in Fig. 1-Fig. 6; See [0029]-[0070]), comprising: 
a reference strip (L2 in Fig. 6 and Fig. below; See [0055]-[0060]), wherein the reference strip has placed thereon a first plurality of electrodes (L2 comprises plurality of electrodes 12 in Fig. 6 and Fig. below; See [0055]-[0060]);
 a sliding strip (L3 in Fig. 6 and Fig. below; See [0055]-[0060]), wherein the sliding strip has placed thereon a second plurality of electrodes (L3 has modifier 20 and 20 is interpreted as electrodes in Fig. 5 and Fig. below; See [0055]-[0060]), wherein the sliding strip is secured to a portion of the reference strip (L3 is secured n portion of L2 by layer 7 in Fig. 6 and Fig. below; See [0055]-[0060]); 
circuitry (30 and 32 in Fig. 5 and Fig. below; See [0055]-[0065]) operably connected to the first plurality of electrodes and the second plurality of electrodes (30/32 are connected to electrodes 12 and 20 in Fig. 5 and Fig. 6 and Fig. below; See [0055]-[0065]), wherein measurements determined from the first plurality of electrodes and the second plurality of electrodes are used to determine information regarding bending of the sensor (See [0060]-[0065]); and 
a finger (See Finger 6 in Fig. 5 and Fig. below; See [0057]-[0060]) operably connected to the reference strip (finger 6 connects sliding strip L3 in Fig. 6 and Fig. below; See [0057]-[0060]), wherein the finger extends in the direction of the sliding strip (finger 6 extends in area 4 in lateral direction of reference strip L2 and sliding strip L3 in Fig. 6 and Fig. below; See [0057]-[0060]), wherein movement of the reference strip with respect to the sliding strip is translated through the finger (when finger touches it bends/moves the strips L2 and L3 and this movement is translated through finger 6 in Fig. 6 and Fig. below; See [0057]-[0065]).  

    PNG
    media_image1.png
    812
    901
    media_image1.png
    Greyscale

Regarding Claim 12, Cotton teaches the sensor of claim 11, further comprising a cutout region (cutout region in area 4 in Fig. 7 and Fig. below; See [0072]-[0074) formed within the reference strip to which the finger is connected (L3/L2 is connected to cutout region; See [0072]-[0074]).  

    PNG
    media_image2.png
    549
    755
    media_image2.png
    Greyscale

Regarding Claim 13, Cotton teachesthe sensor of claim 11, wherein the finger comprises a leg and a foot (See the leg and foot of finger 6 in Fig. 7 and Fig. below; See [0072]-[0074]) that extends in a different direction than that which the leg extends (leg extends in horizontal direction and foot extends in vertical direction in Fig. 7 and Fig. below; See [0072]-[0074]).  

    PNG
    media_image3.png
    594
    876
    media_image3.png
    Greyscale

Regarding Claim 14, Cotton teaches the sensor of claim 13, wherein the foot is curved (See the curved foot in Fig. 7 and Fig. below; See [0072]-[0074]).  

    PNG
    media_image4.png
    594
    876
    media_image4.png
    Greyscale

Regarding Claim 15, Cotton teaches the sensor of claim 13, wherein the finger further comprises a lip (See the lip in Fig. 7 and Fig. below; See [0072]-[0074]) extending from a distal end of the foot (See the lip extends from distal end of foot in Fig. 7 and Fig. below; See [0072]-[0074]).  

    PNG
    media_image5.png
    594
    876
    media_image5.png
    Greyscale


Regarding Claim 18, Cotton teaches the sensor of claim 11, wherein measurements determined from the first plurality of electrodes and the second plurality of electrodes are analyzed by determining arcs (arc is interpreted as flex or bend; See [0056]-[0060) formed during movement of the reference strip and the sliding strip (See [0029]).  
Regarding Claim 19, Cotton teaches the multibend sensor of claim 11, wherein measurements determined from the first plurality of electrodes and the second plurality of electrodes are analyzed by determining linear segments (See linear segments by dotted line A-A and B-B in Fig. 2) formed during movement of the reference strip and the sliding strip (See [0043]).  
Regarding Claim 20, Cotton teaches a multibend sensor (Sensor in Fig. 1-Fig. 6; See [0029]-[0070]), comprising: 
a strip (L1/L2/L3 in Fig./ 6 and Fig. below; See [0055]-[0060]) comprising a reference portion (L2 in Fig. 6 and Fig. below; See [0055]-[0060]) and a sliding portion (L3 in Fig. 6 and Fig. below; See [0055]-[0060]) located on the same side of the strip (L2/L3 are located on same side of L1 in Fig. 6 and Fig. below), wherein the reference portion has placed thereon a first plurality of electrodes (L2 comprises plurality of electrodes 12 in Fig. 6 and Fig. below; See [0055]-[0060]), wherein the sliding portion has placed thereon a second plurality of electrodes (L3 has modifier 20 and 20 is interpreted as electrodes in Fig. 5 and Fig. below; See [0055]-[0060]); and 
whereby the reference portion and the sliding portion face each other when the strip is folded (L2 and L3 are flexible to bend and move in fig. 6 and Fig. below and face each other when it’s moved in Fig. 2; See [0055]-[0060]), wherein the strip is adapted to flexibly move in at least one dimension when it is folded (L2 and L3 are flexible to bend and move laterally in fig. 6 and Fig. below; See [0055]-[0060]); and, 
circuitry (30 and 32 in Fig. 5 and Fig. below; See [0055]-[0065])operably connected to the first plurality of electrodes and the second plurality of electrodes (30/32 are connected to electrodes 12 and 20 in Fig. 5 and Fig. 6 and Fig. below; See [0055]-[0065]), wherein measurements determined from the first plurality of electrodes and the second plurality of electrodes are used to determine information regarding the bends of the multibend sensor (See [0060]-[0065]).

    PNG
    media_image1.png
    812
    901
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton.
Regarding Claim 6, Cotton teaches the multibend sensor of claim 1. Cotton is silent about further comprising a spacer placed between the reference strip and the sliding strip.  
However in different embodiment, Cotton teaches a spacer (dielectric 73 in fig. 14; See [0126]) placed between the reference strip (70 with electrodes 20 in Fig. 14; See [0126]) and the sliding strip (72 with 20 in Fig. 14; See [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Fig. 1 of Cotton, by using a spacer placed between the reference strip and the sliding strip, as taught by Fig. 14 of Cotton in order to operate as capacitive sensor electrodes (Cotton; [0127]). 
Regarding Claim 7, Cotton teaches the multibend sensor of claim 6, further comprising a spacer cutout region sized to accommodate the finger (See the spacer cutout region of 4 to accommodate finger 6 in Fig. 7 and Fig. below; See [0072]-[0074]).  

    PNG
    media_image6.png
    551
    812
    media_image6.png
    Greyscale


Regarding Claim 16, Cotton teaches the sensor of claim 11. Cotton is silent about further comprising a spacer placed between the reference strip and the sliding strip.  
However in different embodiment, Cotton teaches a spacer (dielectric 73 in fig. 14; See [0126]) placed between the reference strip (70 with electrodes 20 in Fig. 14; See [0126]) and the sliding strip (72 with 20 in Fig. 14; See [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Fig. 1 of Cotton, by using a spacer placed between the reference strip and the sliding strip, as taught by Fig. 14 of Cotton in order to operate as capacitive sensor electrodes (Cotton; [0127]). 

Regarding Claim 17, Cotton teaches the sensor of claim 16, further comprising a spacer cutout region sized to accommodate the finger (See the spacer cutout region of 4 to accommodate finger 6 in Fig. 7 and Fig. below; See [0072]-[0074]).  

    PNG
    media_image6.png
    551
    812
    media_image6.png
    Greyscale


Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

a. VAN DE VYVER et al. (Pub No. US 2017/0265810 A1) discloses Elastic Sensor.
b. Song et al. (Pub No. US 2016/0254328 A1) discloses Bend Identifying Method.
c. Radiivojevic et al. (Pub No. US 2009/0293631 A1) discloses Flexural Deformation Sensing Device.
d. Muramatsu et al. (Patent No. US 8,931,351 B2) discloses Bend Sensor.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2858



/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858